Citation Nr: 0217942	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated at 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
July 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which 
initially denied an increased evaluation in excess of 10 
percent for the veteran's PTSD.  During the course of the 
appeal, the RO, by September 2001 decision, increased the 
PTSD evaluation to 50 percent effective from November 
2000.  As the veteran has not withdrawn the appeal, the 
issue of an increased evaluation above the current 50 
percent remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board notes that the veteran's representative listed 
the issue of entitlement to service connection for 
tinnitus as secondary to service-connected PTSD as an 
issue on appeal in their statement in lieu of a 646 and in 
the informal brief presentation.  However, the substantive 
appeal received in May 200 indicates only disagreement 
with the PTSD issue.  The Board finds no other timely 
correspondence from the veteran or his representative to 
the Agency of Original Jurisdiction indicating a 
disagreement with the service connection for tinnitus 
issue.  Therefore, the Board finds that the issue on the 
title page is the only one certified for appeal.


FINDINGS OF FACT

1.  The evidence documents persistent auditory 
hallucinations for the entire appeal period

2.  The veteran has been found to be unemployable due to 
his PTSD symptomatology and global assessment of 
functioning (GAF) scores have been consistently reported 
in the 40s, indicating a serious impairment in social and 
occupational functioning.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the 
criteria for a 100 percent rating for PTSD have been met 
from the date of the claim.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 38 C.F.R. 
4.126, 4.130, Diagnostic Codes 9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002). 

The RO rated the veteran's PTSD under DC 9411.  Under 
these criteria, a 10 percent evaluation may be assigned 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or with symptoms controlled by 
continuous medication.  A 30 percent evaluation will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
occupational and social impairment is present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2002).

According to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM IV), a GAF score of 
31- 40 is described as some impairment in reality testing 
or communication (e.g., speech is illogical at times, 
obscure or irrelevant) or major impairment in several 
areas, such as work, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects 
family, is unable to work).  A GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  The assignment of the GAF Score 
expresses the extent of impairment due to the 
manifestations identified.  Although the GAF score does 
not neatly fit into the rating criteria, the Board is 
under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the 
Board of this duty.  The U.S. Court of Appeals for 
Veterans Claims (Court), in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.

Following review of the claims folder, the Board is of the 
opinion that a 100 percent evaluation for PTSD is 
warranted for the entire time on appeal.  First, the Board 
places significant probative value on the medical findings 
reporting on-going persistent auditory hallucinations.  
Specifically, the Board notes multiple complaints of 
intrusive thoughts and hallucinations throughout the 
medical records.  Of note, progress notes dated in the 
late 1990s variously indicate that the veteran complained 
of hallucinations, mumblings in his head, hearing voices, 
and "loud and disturbing" voices in his dreams.  

An August 1999 VA examination report noted a history of 
hearing voices every day, the voices not letting the 
veteran relax, and voices inside his head.  The veteran 
denied visual images but noted that he heard voices every 
day.  Mental status examination revealed that thought 
content was positive for auditory hallucinations but he 
denied thought insertion, thought broadcasting, or thought 
control.  His GAF score was 45, indicating serious 
symptoms and a serious impairment in social and 
occupational functioning, including the inability to keep 
a job.

The January 2000 VA examination report noted an increase 
in the veteran's auditory hallucinations, described as 
voices of a threatening type or command type.  He reported 
difficulty sleeping due to the voices.  The diagnoses 
included schizophrenia and PTSD.  His GAF was 40, 
indicating some impairment in reality testing or 
communication or a major impairment in social and 
occupational functioning, including being unable to work.  
In January 2000, he was hospitalized with psychosis and 
PTSD and was noted to be unemployable.  His admission GAF 
was 35, indicating a major social and occupational 
impairment.

More recent outpatient treatment records reflect on-going 
complaints of auditory hallucinations.  Specifically, in 
November 2000, the veteran reported that he continued to 
experience auditory and visual hallucinations regularly.  
He ignored them the best he could and was medication 
compliant.  He related angry outbursts at least twice 
weekly and woke up at least twice per week with night 
sweats and night terrors related to combat in Vietnam.  
Sometimes he had nightmares seven days a week.  The 
diagnosis was PTSD, chronic and severe.  In April 2001, he 
was still hearing voices but was taking his medication.  
He related that the voices occasionally were directing but 
he ignored them.  

Finally, in an August 2001 VA examination report, he 
complained of frequent intrusive thoughts and 
recollections about Vietnam, frequent nightmares, with 
sleep disturbance, intrusive thoughts, a tendency to 
isolate himself, avoiding crowds, frequent depression, and 
on-going auditory hallucinations.  After a mental status 
examination, the examiner related that the veteran's 
"current symptoms of [PTSD] appear to be frequent and 
severe in nature with no real periods of remission."  The 
GAF was reported at 50.  The examiner concluded that the 
veteran "cannot establish or maintain effective social and 
occupational relationships . . . [and] cannot tolerate 
stressful circumstances due to his service-connected 
[PTSD].  Since his last examination, the veteran's 
psychosocial functional status and quality of life have 
become severely impaired due to his service-connected 
[PTSD], with a poor prognosis for improvement."

Based on the above evidence, the Board finds that a 100 
percent evaluation is warranted on the basis that the 
veteran has persistent auditory hallucinations and has 
been described as having a severe social and industrial 
impairment.  Moreover, while not dispositive on the issue, 
the Board is persuaded that the veteran's unemployability 
due to symptoms associated with PTSD is consistent with a 
100 percent disability rating.  Further, the Board finds 
the GAF scores consistently reported in the 40-range over 
a period of time reflecting "serious" symptoms or any 
serious impairment in social or occupational functioning, 
such as the inability to keep a job, is consistent with a 
100 percent disability rating, particularly in light of 
the veteran's confirmed unemployability.  Parenthetically, 
the Board notes that his GAF was once reported as low as 
35, indicating impairment in reality testing (at the time 
of hospitalization), and as high as 50.  However, the 
examiner reporting the highest GAF of 50 also indicated 
that it was reflective of "total social and occupational 
impairment."  

Next, although the veteran does not experience all the 
psychiatric signs and symptoms consistent with a 100 
percent rating under the criteria, the Board is compelled 
to find that, giving the veteran the benefit of the doubt, 
the weight of the evidence warrants a 100 percent 
evaluation.  Accordingly, the Board concludes the 
assignment of a 100 percent rating is warranted for the 
entire period on appeal.

As a procedural matter, the Board notes that the veteran 
appears to raise a claim for a total disability rating 
based on individual unemployability (TDIU) by 
correspondence dated in June 1999.  However, VA General 
Counsel has addressed the question of consideration of 
claim of TDIU where a total schedular disability rating 
was in effect in VAOPGCPREC 6-99 (1999).  The General 
Counsel found that individual unemployability ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for a 100 percent schedular rating.  A 
claim for TDIU may not be considered when a schedular 100 
percent rating is already in effect.  Moreover, the Court 
recently held that TDIU is a lesser benefit than a 
schedular 100 percent rating.  See Colayong v. West, 12 
Vet. App. 524 (1999).  According, given the favorable 100 
percent schedular rating granted above, the Board 
concludes that the veteran's claim for TDIU would be 
rendered moot.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law is 
applicable to all claims filed before the date of 
enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159.  Inasmuch as the Board is allowing the 
benefit sought on appeal, the veteran is not prejudiced by 
the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been 
completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

A 100 percent disability rating for PTSD is granted 
effective from the date of the claim, subject to the law 
and regulations governing the payment of monetary 
benefits. 


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

